The judgment should be reversed and the cause sent back, upon the ground that on a bill of exceptions the court have affirmed part and reversed part of an entire judgment of the superior court. One portion of the cause, therefore, has been sent back for a new trial, and the other is brought here. The different sections of the cause, separated by the judgment of the supreme court, have continued to diverge until one fragment is to be found in the court of original jurisdiction, and the other in the court of last resort. With a view to a reunion I am of opinion that the judgment should be reversed, and the whole case remanded for a new trial.
Judgments reversed and new trial ordered. *Page 92